NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-16889

                Plaintiff-Appellee,             D.C. Nos. 1:15-cv-00290-LJO
                                                          1:95-cr-05193-DAD
 v.

RASHEEN D. FAIRLY,                              MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                             Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Federal prisoner Rasheen D. Fairly appeals pro se from the district court’s

order denying his petition for writ of error coram nobis. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      This court reviews de novo the district court’s denial of a coram nobis



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
petition. See Matus-Leva v. United States, 287 F.3d 758, 760 (9th Cir. 2002). We

agree with the district court’s conclusion that it lacked jurisdiction to review the

validity of Fairly’s state conviction. See Hensley v. Municipal Court, 453 F.2d
1252, 1252 n.2 (9th Cir. 1972) (“Coram nobis lies only to challenge errors

occurring in the same court.”), rev’d on other grounds, 411 U.S. 345 (1973); see

also Madigan v. Wells, 224 F.2d 577, 578 n.2 (9th Cir. 1955) (“[T]he writ can

issue, if at all, only in aid of the jurisdiction of the … court in which the conviction

was had.”)

      AFFIRMED.




                                           2                                     16-16889